DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Rejoinder
The restriction requirement between Groups I (solder alloy composition) and II (method of soldering using the solder alloy) as set forth in the Office action mailed on 2/5/21, has been reconsidered in view of the allowability of composition claim (claim 24) to the elected invention. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Method claims 11 and 13-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Since the claim 11 requires all the limitations of an allowable product claim 24, claims 11 and 13-20 are rejoined and are allowable.
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jennifer A. Calcagni on 3/24/22.
The application has been amended as follows (the underlined portion is added, the 
Amendment to Claims
Replace claim 4 by the following:
Claim 4. A lead-free solder alloy consisting of:
from greater than 3.6 to 10 wt.% silver;
from greater than 0 to 10 wt.% bismuth;
from greater than 0 to 3 wt.% copper;
from greater than 0 to 1.4 wt.% antimony;
from greater than 0 to 1 wt.% nickel;
the balance tin, together with any unavoidable impurities.

In Claim 10, amend line 2- A soldered joint comprising a lead-free solder alloy consisting 

In Claim 11, amend line 4- A method of soldering…. a) applying…lead-free solder alloy according to claim 4;

Claim 25. (New) The lead-free solder alloy of claim 4, wherein the alloy has melting point of 200 to 222 °C.

Claim 26. (New) The solder alloy of claim 4, wherein the alloy is in the form of a stick, a solid or flux cored wire, a foil or strip, or a powder or paste (powder plus flux blend), or solder spheres for use in ball grid array joints or chip scale packages, or other pre- formed solder pieces, with or without a flux core or a flux coating.

Cancel claims 6 and 23-24.

Reasons for Allowance
Claims 4, 10-11, 13-20 and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone if in combination, discloses or suggests a lead-free solder alloy consisting of specifically selected elements with respective weight amounts.  
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636. The examiner can normally be reached on Monday-Friday approximately 8am~5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735